UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number: 001-32989 Yuma Energy, Inc. (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation) 94-0787340 (IRS Employer Identification No.) 1177 West Loop South, Suite 1825 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 968-7000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated file, an accelerated file, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer []Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company)Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] At August 14, 2015, 71,579,952 shares of the registrant’s common stock, no par value, were outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of June 30, 2015 and December 31, 2014. 3 Consolidated Statements of Operations for the Three and Six Months ended June 30, 2015 and 2014. 5 Consolidated Statements of Comprehensive Income for the Three and Six Months ended June 30, 2015 and 2014. 6 Consolidated Statements of Changes in Equity for the Six Months ended June 30, 2015 and the year ended December 31, 2014. 7 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2015 and 2014. 8 Unaudited Condensed Notes to the Consolidated Financial Statements. 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 37 Item 4. Controls and Procedures. 37 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 37 Item 1A. Risk Factors. 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 38 Item 3. Defaults Upon Senior Securities. 38 Item 4. Mine Safety Disclosures. 38 Item 5. Other Information. 38 Item 6. Exhibits. 39 Signatures. 40 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS June 30, (Unaudited) December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net of allowance for doubtful accounts: Trade Officers and employees Other Commodity derivative instruments Prepayments Deferred taxes Other deferred charges Total current assets OIL AND GAS PROPERTIES (full cost method): Not subject to amortization Subject to amortization Less:accumulated depreciation, depletion and amortization ) ) Net oil and gas properties OTHER PROPERTY AND EQUIPMENT: Land, buildings and improvements Other property and equipment Less: accumulated depreciation and amortization ) ) Net other property and equipment OTHER ASSETS AND DEFERRED CHARGES: Commodity derivative instruments Deposits Goodwill - Other noncurrent assets Total other assets and deferred charges TOTAL ASSETS $ $ The accompanying notes are an integral part of these financial statements. 3 Yuma Energy, Inc. CONSOLIDATED BALANCE SHEETS – CONTINUED June 30, December 31, (Unaudited) LIABILITIES AND EQUITY CURRENT LIABILITIES: Current maturities of debt $ $ Accounts payable, principally trade Commodity derivative instruments - Asset retirement obligations - Deferred taxes Other accrued liabilities Total current liabilities LONG-TERM DEBT: Bank debt OTHER NONCURRENT LIABILITIES: Asset retirement obligations Commodity derivative instruments - Deferred taxes Restricted stock units - Other liabilities Total other noncurrent liabilities EQUITY: Common stock, no par value (300 million shares authorized, 71,579,952 and 69,139,869 issued) Preferred stock Accumulated other comprehensive income (loss) ) Accumulated earnings (deficit) ) ) Total equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. 4 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, REVENUES: Sales of natural gas and crude oil $ Realized and unrealized net losses from commodity derivatives ) Other revenue Total revenues EXPENSES: Marketing cost of sales Lease operating Re-engineering and workovers General and administrative – stock-based compensation General and administrative – other Depreciation, depletion and amortization Asset retirement obligation accretion expense Goodwill impairment - - Bad debt expense Recovery of bad debts ) Total expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE): Change in fair value of preferred stock derivative liability – Series A and Series B - ) - ) Interest expense ) Other, net Total other income (expense) NET INCOME (LOSS) BEFORE INCOME TAXES ) Income tax expense (benefit) NET INCOME (LOSS) PREFERRED STOCK, SERIES A AND SERIES B: Dividends paid in cash, perpetual preferred Series A - - Accretion, Series A and Series B - - Dividends paid in cash, Series A and Series B - - Dividends paid in kind, Series A and Series B - - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these financial statements. 5 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, NET LOSS $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS): Commodity derivatives sold - - ) - Less income taxes - - ) - Commodity derivatives sold, net of income taxes - - ) - Reclassification of loss on settled commodity derivatives Less income taxes Reclassification of loss on settled commodity derivatives, net of income taxes OTHER COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 6 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY June 30, December 31, (Unaudited) COMMON STOCK, NO PAR VALUE: Balance at beginning of period: 69,139,869 shares for 2015 and 41,074,950 shares for 2014 $ $ Sales of 1,347,458 shares of common stock - Restricted stock awards, of which 1,421,448 for 2015 and 19,440 for 2014 are vested Buy back of 328,823 shares from vested stock awards ) - Restricted stock unit awards (273,907 shares) - Convert preferred stock to 22,883,487 shares of common stock on September 10, 2014 - Pyramid Oil Company 4,788,085 shares outstanding last day of trading September 10, 2014 - Fair value of Pyramid Oil Company stock options - Stock awards (100,000 shares) to employees, directors and consultants of Pyramid Oil Company vested upon the change in control and issued September 11, 2014 - Balance at end of period: 71,579,952 shares for 2015 and 69,139,869 shares for 2014 PERPETUAL PREFERRED STOCK - 9.25% CUMULATIVE AND REDEEMABLE, NO PAR VALUE: Balance at beginning of period: 507,739 shares for 2015 and 0 shares for 2014 - Sales of 46,857 shares for 2015 and 507,739 shares for 2014 Balance at end of period: 554,596 shares for 2015 and 507,739 shares for 2014 ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS): Balance at beginning of period Comprehensive income (loss) from commodity derivative instruments, net of income taxes ) 31 Balance at end of period ) ACCUMULATED EARNINGS (DEFICIT): Balance at beginning of period ) ) Net loss ) ) Series A perpetual preferred stock cash dividends ) ) Preferred stock accretion (Series A and B) - ) Preferred stock cash dividends (Series A and B) - ) Preferred stock dividends paid in kind (Series A and B) - ) Balance at end of period ) ) TOTAL EQUITY $ $ The accompanying notes are an integral part of these financial statements. 7 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Reconciliation of net loss to net cash provided by (used in) operating activities Net loss $ ) $ ) Goodwill impairment - Increase in fair value of preferred stock derivative liability - Depreciation, depletion and amortization of property and equipment Accretion of asset retirement obligation Stock-based compensation net of capitalized cost Amortization of other assets and liabilities Deferred tax expense (benefit) ) ) Bad debt expense Write off deferred offering costs - Commodity derivatives sold previously recognized in other comprehensive income ) - Amortization of benefit from commodity derivatives sold - ) Net commodity derivatives mark-to-market loss Other ) ) Changes in current operating assets and liabilities: Accounts receivable ) Other current assets ) ) Accounts payable ) Other current liabilities NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures on property and equipment ) ) Proceeds from sale of property Decrease in short-term investments - Decrease in noncurrent receivable from affiliate - NET CASH USED IN INVESTING ACTIVITIES ) ) The accompanying notes are an integral part of these financial statements. 8 Yuma Energy, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS – CONTINUED (Unaudited) Six Months Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Change in borrowing on line of credit $ $ ) Proceeds from insurance note Payments on insurance note ) ) Line of credit financing costs ) ) Net proceeds from sale of common stock - Net proceeds from sale of perpetual preferred stock - Cash dividends to preferred shareholders ) ) Common stock purchased from employees ) - Other ) - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Interest payments (net of interest capitalized) $ $ Interest capitalized $ $ Supplemental disclosure of significant non-cash activity: Change in capital expenditures financed by accounts payable $ ) $ Preferred dividends paid in kind $ - $ The accompanying notes are an integral part of these financial statements. 9 Yuma Energy, Inc. UNAUDITED CONDENSED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE A – BASIS OF PRESENTATION These consolidated financial statements are unaudited; however, in the opinion of management, they reflect all adjustments necessary for a fair presentation of the results for the periods reported.All such adjustments are of a normal recurring nature unless disclosed otherwise.These consolidated financial statements, including notes, have been condensed and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America (“GAAP”) for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements as of and for the year ended December31, 2014 and the notes thereto included with the Annual Report on Form 10-K of Yuma Energy, Inc. (the “Company”) filed with the Securities and Exchange Commission (“SEC”) on March 30, 2015. NOTE B – ACCOUNTING STANDARDS Not Yet Adopted In April 2015, the Financial Accounting Standards Board (“FASB”) issued an update that requires debt issuance costs to be presented in the balance sheet as a direct reduction from the associated debt liability.This standard is effective for the Company in the first quarter of 2016 and will be applied on a retrospective basis.Early adoption is permitted, including in interim periods.The Company does not expect the adoption of this standard to have a significant impact on its consolidated results of operations, financial position or cash flows. In February 2015, the FASB issued an amendment to the guidance for determining whether an entity is a variable interest entity (“VIE”).The standard does not add or remove any of the five characteristics that determine if an entity is a VIE.However, it does change the manner in which a reporting entity assesses one of the characteristics.In particular, when decision-making over the entity’s most significant activities has been outsourced, the standard changes how a reporting entity assesses if the equity holders at risk lack decision making rights.This standard is effective for the Company in the first quarter of 2016 and early adoption is permitted, including in interim periods.The Company does not expect the adoption of this standard to have a significant impact on its consolidated results of operations, financial position or cash flows. In August 2014, the FASB issued an update that requires management to assess an entity’s ability to continue as a going concern by incorporating and expanding upon certain principles that are currently in United States auditing standards.This standard is effective for the Company in the first quarter of 2017 and early adoption is permitted.The Company does not expect the adoption of this standard to have a significant impact on its consolidated results of operations, financial position or cash flows. In May 2014, the FASB issued an update that supersedes the existing revenue recognition requirements.This standard includes a five-step revenue recognition model to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the company expects to be entitled in exchange for those goods or services.Among other things, the standard also eliminates industry-specific revenue guidance, requires enhanced disclosures about revenue, provides guidance for transactions that were not previously addressed comprehensively, and improves guidance for multiple-element arrangements.This standard is effective forthe Companyin 2018 and should be applied retrospectively to each prior reporting period presented or with the cumulative effect of initially applying the update recognized at the date of initial application.Early adoption is not permitted.The Company is evaluating the provisions of this accounting standards update and assessing the impact, if any, it may have on its consolidated results of operations, financial position or cash flows. 10 Recently Adopted In April 2014, the FASB issued an amendment to accounting standards that changes the criteria for reporting discontinued operations while enhancing related disclosures.Under the amendment, only disposals representing a strategic shift in operations should be presented as discontinued operations.Expanded disclosures about the assets, liabilities, income and expenses of discontinued operations are required.In addition, disclosure of the pretax income attributable to a disposal of a significant part of an organization that does not qualify for discontinued operations reporting will be made in order to provide users with information about the ongoing trends in an organization’s results from continuing operations.The amendments were effective for the Company in the first quarter of 2015 and apply to dispositions or classifications as held for sale thereafter.Adoption of this standard did not impact the Company’s consolidated results of operations, financial position or cash flows. NOTE C – FAIR VALUE MEASUREMENTS Certain financial instruments are reported at fair value on the Consolidated Balance Sheets.Under fair value measurement accounting guidance, fair value is defined as the amount that would be received from the sale of an asset or paid for the transfer of a liability in an orderly transaction between market participants, i.e., an exit price.To estimate an exit price, a three-level hierarchy is used.The fair value hierarchy prioritizes the inputs, which refer broadly to assumptions market participants would use in pricing an asset or a liability, into three levels.The Company uses a market valuation approach based on available inputs and the following methods and assumptions to measure the fair values of its assets and liabilities, which may or may not be observable in the market. Fair Value of Financial Instruments (other than Commodity Derivatives, see below) – The carrying values of financial instruments, excluding commodity derivatives, comprising current assets and current liabilities approximate fair values due to the short-term maturities of these instruments and are considered Level 1. Derivatives – The fair values of the Company’s commodity derivatives are considered Level 2 as their fair values are based on third-party pricing models which utilize inputs that are either readily available in the public market, such as natural gas and oil forward curves and discount rates, or can be corroborated from active markets or broker quotes.These values are then compared to the values given by the Company’s counterparties for reasonableness.The Company is able to value the assets and liabilities based on observable market data for similar instruments, which results in the Company using market prices and implied volatility factors related to changes in the forward curves.Derivatives are also subject to the risk that counterparties will be unable to meet their obligations.Because the Company’s commodity derivative counterparty was Société Générale at June 30, 2015, the Company has not considered non-performance risk in the valuation of its derivatives. Financial assets are considered Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques, and at least one significant model assumption or input is unobservable. 11 Fair value measurements at June 30, 2015 Significant Quoted prices other Significant in active observable unobservable markets inputs inputs (Level 1) (Level 2) (Level 3) Total Assets: Commodity derivatives – oil $
